DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 12/21/2020.  Claims 1-20 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statement (IDS) submitted on 5/21/2021 has been considered by the examiner.
	
Drawings
2.	The drawings that were filed on 12/21/2020 have been considered by the examiner.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 1102 in not in the specification (Figure 11).
Reference number 1204 is not in the specification (Figure 12).
Reference numbers 1300 and 1302 are not in the specification (Figure 13).
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The disclosure is objected to because of the following informalities:
It appears “electric machine 1203” is mislabeled and is labeled as ─1204─ in the drawings (Page 28, Line 3).
It appears “vehicle configuration 1200” is mislabeled and is labeled as ─1300─ in the drawings (Page 28, Line 6).
It appears “axle 1306” is mislabeled as is labeled as ─1302─ in the drawings (Page 28, Lines 10-11).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability sHall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-3, 7-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Faisst (DE 102012101278 A1) in view of Greenwood (US 20190054826 A1).
10.	Regarding Claim 1, Faisst teaches a method for operating a vehicle, comprising (Faisst: [0008] "The object of the present invention is to specify a suitable method for controlling a vehicle [operating a vehicle] during the flight phase in order to reduce the risk during such a flight phase and the subsequent landing, to avoid incorrect reactions by the driver or at least to reduce their influence."): 
And switching… into a speed control mode in response to an indication that one or more vehicle tires has lost contact with earth (Faisst: [0010] and [0011] "An essential idea of the invention is that by controlling the rotational speed of at least one wheel [speed control mode] during the flight phase, the rate of pitch rotation or the pitch angle of the vehicle is adjusted."  Also, "Control [switch to speed control mode] is the automatic influencing of the vehicle by means of a control unit depending on signals from sensors [in response to indication that tires have lost contact with Earth], because only a few drivers will be able to correctly assess the forces acting on them and the vehicle during a flight phase and to react appropriately, especially since the physically meaningful reactions by no means necessarily correspond to normal driving reactions and are therefore by no means intuitively obvious.").  
Faisst fails to explicitly teach operating an electric machine in a torque control mode or a power control mode; and switching the electric machine from the torque control mode or the power control mode into a speed control mode.
However, in the same field of endeavor, Greenwood teaches operating an electric machine in a torque control mode or a power control mode; and switching the electric machine from the torque control mode or the power control mode into a speed control mode (Greenwood: [0009]-[0012] "In one aspect of the invention for which protection is sought there is provided a motor vehicle control system for controlling an electric propulsion motor [operating electric machine] to drive a wheel of the vehicle, the control system being configured to operate in one of a first mode and a second mode in dependence at least in part on an amount of slip experienced by at least one driven wheel, in the first mode the control system being configured to cause the at least one electric propulsion motor to generate a predetermined amount of drive torque [operating in a torque control mode], in the second mode the control system being configured to cause the at least one electric propulsion motor to rotate at a predetermined speed [switch to speed control mode], wherein the control system is configured to operate in the first mode if the amount of slip experienced by the at least one driven wheel is below a predetermined slip amount and to operate in the second mode if the amount of slip experienced by the at least one driven wheel exceeds the predetermined slip amount." Note that a skilled practitioner would recognize that a tire without slip would be in direct contact with the earth and a tire not in direct contact of the earth would generate slip.).
Faisst and Greenwood are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faisst to incorporate the teachings of Greenwood to control an electric machine in a torque control mode and switch to a speed control mode in response to a sensor indication because it provides the benefit of controlling the speed of the wheel when the there is a potential difference in wheel speed and vehicle speed.  Additionally, switching from a torque control mode to a speed control mode increases the stability of the vehicle, which increases the safety and comfort of the passengers of the vehicle.  
11.	Regarding Claim 2, Faisst and Greenwood remains as applied above in Claim 1.
	Faisst fails to explicitly teach an indication is the speed of the wheel increasing to determine that one or more tires has lost contact with the earth. However, it does teach that the wheel speed may increase in the flight phase (Faisst: [0017] "If one considers purely physical conditions such as torque in the vehicle, a significant increase in the speed of the wheels during the flight phase would also theoretically be conceivable, with a significant change in the pitch yaw rate right up to the opposite direction, i.e. even an absolute reduction in the pitch angle.").
	Also, in the same field of endeavor, Greenwood teaches the indication is speed of a wheel increasing (Greenwood: [0017] and [0075] "The control system may be configured to calculate the amount of slip of at least one driven wheel in dependence on a reference speed signal indicative of a speed of travel of the vehicle over ground and at least one wheel speed signal, the system being configured to operate in the first or second modes in dependence on the amount of slip."  Also, "The speed of wheel 290 rises above that indicated by the speed command signal 253. The inverter 220 detects the increase in wheel speed [indication is speed of wheel increasing] and switches to a speed control mode of operation in which the inverter maintains the wheel 290 at a speed corresponding to that indicated by the speed command signal 253 by controlling the commutation so that the magnetic field generated by the stator rotates at a speed corresponding to that indicated by the speed command signal 253.").  
Faisst and Greenwood are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faisst to incorporate the teachings of Greenwood to determine the speed of the wheels are increasing because it provides an indication that the vehicle should switch into the speed control mode to provide the benefit of increasing stability for the vehicle.
12.	Regarding Claim 3, Faisst and Greenwood remains as applied above in Claim 1, and further, Faisst teaches the indication is wheel travel relative to a body of the vehicle (Faisst: [0007] "In addition, however, other sensors, for example on the basis of optical environment detection sensor or spring travel sensor [indication is wheel travel relative to body of vehicle], for the detection of such a phase of flight and the resulting possibly resulting risk and accident severity known or into consideration."). 
13.	Regarding Claim 8, Faisst teaches a vehicle system, comprising: a first… machine coupled to a wheel and a tire (Faisst: [0002] and [0008] "The flight phase of a vehicle is understood to mean when the entire vehicle [machine] has at least briefly lost contact with the road during this flight phase, whereby for the present method the phases before and after free flight, i.e. with the lifting of individual wheels, are also included in the concept of Flight phase already included." Note that a skilled practitioner would recognize that a vehicle wheel and tires are coupled to vehicle.  Also, "The object of the present invention is to specify a suitable method for controlling a vehicle [operating a vehicle] during the flight phase in order to reduce the risk during such a flight phase and the subsequent landing, to avoid incorrect reactions by the driver or at least to reduce their influence."); 
And operate the first electric machine in a speed control mode when the tire is not in direct contact with earth (Faisst: [0010] and [0011] "An essential idea of the invention is that by controlling the rotational speed of at least one wheel [speed control mode] during the flight phase, the rate of pitch rotation or the pitch angle of the vehicle is adjusted."  Also, "Control [switch to speed control mode] is the automatic influencing of the vehicle by means of a control unit depending on signals from sensors [in response to indication that tires have lost contact with Earth], because only a few drivers will be able to correctly assess the forces acting on them and the vehicle during a flight phase and to react appropriately, especially since the physically meaningful reactions by no means necessarily correspond to normal driving reactions and are therefore by no means intuitively obvious.").
	Faisst fails to explicitly teach a first electric machine; and a controller including executable instructions stored in non-transitory memory that cause the controller to operate the first electric machine in a torque or power control mode when the tire is in direct contact with earth.
However, in the same field of endeavor, Greenwood teaches a first electric machine; and a controller including executable instructions stored in non-transitory memory that cause the controller to operate the first electric machine in a torque or power control mode when the tire is in direct contact with earth (Greenwood: [0001] and [0009]-[0012] "The present disclosure relates to a motor vehicle control system and a method of controlling an electric propulsion motor. Aspects of the invention relate to a vehicle, a method, carrier medium, computer program product, non-transitory computer readable carrier medium and a processor."  Also, "In one aspect of the invention for which protection is sought there is provided a motor vehicle control system for controlling an electric propulsion motor [operating electric machine] to drive a wheel of the vehicle, the control system being configured to operate in one of a first mode and a second mode in dependence at least in part on an amount of slip experienced by at least one driven wheel, in the first mode the control system being configured to cause the at least one electric propulsion motor to generate a predetermined amount of drive torque [operating in a torque control mode], in the second mode the control system being configured to cause the at least one electric propulsion motor to rotate at a predetermined speed [switch to speed control mode], wherein the control system is configured to operate in the first mode if the amount of slip experienced by the at least one driven wheel is below a predetermined slip amount and to operate in the second mode if the amount of slip experienced by the at least one driven wheel exceeds the predetermined slip amount." Note that a skilled practitioner would recognize that a tire without slip would be in direct contact with the earth and a tire not in direct contact of the earth would generate slip.).
Faisst and Greenwood are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faisst to incorporate the teachings of Greenwood to control an electric machine in a torque control mode and switch to a speed control mode in response to a sensor indication because it provides the benefit of controlling the speed of the wheel when the there is a potential difference in wheel speed and vehicle speed.  Additionally, switching from a torque control mode to a speed control mode increases the stability of the vehicle, which increases the safety and comfort of the passengers of the vehicle.  
14.	Regarding Claim 9, Faisst and Greenwood remains as applied above in Claim 8, and further, Faisst teaches additional instructions to rotate the tire while the tire is not in contact with earth at a speed that is based on a speed of a second tire (Faisst: [0008], [0017], and [0018] "The object of the present invention is to specify a suitable method for controlling a vehicle during the flight phase [control when tires all tires are not in contact with the Earth] in order to reduce the risk during such a flight phase and the subsequent landing, to avoid incorrect reactions by the driver or at least to reduce their influence."  Also, "Due to the influence of wheels accelerated in this way when the vehicle lands, however, such measures should be used and adjusted in doses [rotate tire while not in contact with Earth], taking into account other general conditions, such as the vehicle’s own speed before the start of the flight phase [at speed of second tire], along with the existing rotational speed of the wheels and other findings."  Also, "It is preferably provided that the control of the speed of at least one wheel is dependent on the current speed of the wheel." Note that a skilled practitioner would recognize that the speed of the vehicle before leaving the earth is taken in account to adjust the speed of the wheels.).  
15.	Regarding Claim 10, Faisst and Greenwood remains as applied above in Claim 8, and further, Faisst teaches additional instructions to rotate the tire while the tire is not in contact with earth at a speed that is based on a speed of a second tire, the second tire a last tire of a vehicle in contact with earth (Faisst: [0008], [0017], and [0018] "The object of the present invention is to specify a suitable method for controlling a vehicle during the flight phase [control when tires all tires are not in contact with the Earth] in order to reduce the risk during such a flight phase and the subsequent landing, to avoid incorrect reactions by the driver or at least to reduce their influence."  Also, "Due to the influence of wheels accelerated in this way when the vehicle lands, however, such measures should be used and adjusted in doses [rotate tire while not in contact with Earth], taking into account other general conditions, such as the vehicle’s own speed before the start of the flight phase [at speed of second tire last in contact], along with the existing rotational speed of the wheels and other findings."  Also, "It is preferably provided that the control of the speed of at least one wheel is dependent on the current speed of the wheel." Note that a skilled practitioner would recognize that the speed of the vehicle before leaving the earth is taken in account to adjust the speed of the wheels.).  
16.	Regarding Claim 11, Faisst and Greenwood remains as applied above in Claim 10, and further, Faisst teaches the tire is rotated at the speed when all tires are not in contact with earth (Faisst: [0008], [0017], and [0018] "The object of the present invention is to specify a suitable method for controlling a vehicle during the flight phase [control when tires all tires are not in contact with the Earth] in order to reduce the risk during such a flight phase and the subsequent landing, to avoid incorrect reactions by the driver or at least to reduce their influence."  Also, "Due to the influence of wheels accelerated in this way when the vehicle lands, however, such measures should be used and adjusted in doses [rotate tire while not in contact with Earth], taking into account other general conditions, such as the vehicle’s own speed before the start of the flight phase [at speed of second tire last in contact], along with the existing rotational speed of the wheels and other findings."  Also, "It is preferably provided that the control of the speed of at least one wheel is dependent on the current speed of the wheel." Note that a skilled practitioner would recognize that the speed of the vehicle before leaving the earth is taken in account to adjust the speed of the wheels.).  
17.	Regarding Claim 14, Faisst and Greenwood remains as applied above in Claim 8.
Faisst fails to explicitly teach determining that the tire is not in direct communication with earth based on a speed change of the first electric machine.  However, it does teach that the wheel speed may increase in the flight phase (Faisst: [0017] "If one considers purely physical conditions such as torque in the vehicle, a significant increase in the speed of the wheels during the flight phase would also theoretically be conceivable, with a significant change in the pitch yaw rate right up to the opposite direction, i.e. even an absolute reduction in the pitch angle.").
	Also, in the same field of endeavor, Greenwood teaches a speed change of the first electric machine (Greenwood: [0017] and [0075] "The control system may be configured to calculate the amount of slip of at least one driven wheel in dependence on a reference speed signal indicative of a speed of travel of the vehicle over ground and at least one wheel speed signal, the system being configured to operate in the first or second modes in dependence on the amount of slip."  Also, "The speed of wheel 290 rises above that indicated by the speed command signal 253. The inverter 220 detects the increase in wheel speed [indication is speed of wheel increasing, speed change of electric machine] and switches to a speed control mode of operation in which the inverter maintains the wheel 290 at a speed corresponding to that indicated by the speed command signal 253 by controlling the commutation so that the magnetic field generated by the stator rotates at a speed corresponding to that indicated by the speed command signal 253.").  
Faisst and Greenwood are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faisst to incorporate the teachings of Greenwood to determine the speed of the wheels are increasing because it provides an indication that the vehicle should switch into the speed control mode to provide the benefit of increasing stability for the vehicle.
18.	Regarding Claim 15, Faisst and Greenwood remains as applied above in Claim 8, and further Faisst teaches additional instructions to determine that the tire is not in direct communication with earth based on output of a suspension sensor (Faisst: [0007] "In addition, however, other sensors, for example on the basis of optical environment detection sensor or spring travel sensor [from output of suspension sensor], for the detection of such a phase of flight [tire is not in direct communication with Earth] and the resulting possibly resulting risk and accident severity known or into consideration.").  
19.	Regarding Claim 16, Faisst teaches a method for operating a vehicle, comprising (Faisst: [0008] "The object of the present invention is to specify a suitable method for controlling a vehicle [operating a vehicle] during the flight phase in order to reduce the risk during such a flight phase and the subsequent landing, to avoid incorrect reactions by the driver or at least to reduce their influence."):
And switching… into a speed control mode in response to an indication that one or more tires has lost contact with earth (Faisst: [0010] and [0011] "An essential idea of the invention is that by controlling the rotational speed of at least one wheel [speed control mode] during the flight phase, the rate of pitch rotation or the pitch angle of the vehicle is adjusted."  Also, "Control [switch to speed control mode] is the automatic influencing of the vehicle by means of a control unit depending on signals from sensors [in response to indication that tires have lost contact with Earth], because only a few drivers will be able to correctly assess the forces acting on them and the vehicle during a flight phase and to react appropriately, especially since the physically meaningful reactions by no means necessarily correspond to normal driving reactions and are therefore by no means intuitively obvious.");
And rotating the one or more tires that has lost contact with earth at a speed that is based on vehicle ground speed (Faisst: [0017] and [0018] "Due to the influence of wheels accelerated in this way when the vehicle lands, however, such measures should be used and adjusted in doses, taking into account other general conditions, such as the vehicle’s own speed before the start of the flight phase [based on vehicle ground speed, tire has lost contact with Earth], along with the existing rotational speed of the wheels and other findings."  Also, "It is preferably provided that the control of the speed [rotating one or more tires] of at least one wheel is dependent on the current speed of the wheel. Alternatively, or preferably in addition to this, the control of the speed of at least one wheel is also dependent on the vehicle's own speed and the resulting difference between the speed of the wheel and the speed of the vehicle when landing on the road.").  
Faisst fails to explicitly teach operating an electric machine in a torque control mode or a power control mode; and switching the electric machine from the torque control mode or the power control mode into a speed control mode.
However, in the same field of endeavor Greenwood teaches operating an electric machine in a torque control mode or a power control mode; and switching the electric machine from the torque control mode or the power control mode into a speed control mode (Greenwood: [0009]-[0012] "In one aspect of the invention for which protection is sought there is provided a motor vehicle control system for controlling an electric propulsion motor [operating electric machine] to drive a wheel of the vehicle, the control system being configured to operate in one of a first mode and a second mode in dependence at least in part on an amount of slip experienced by at least one driven wheel, in the first mode the control system being configured to cause the at least one electric propulsion motor to generate a predetermined amount of drive torque [operating in a torque control mode], in the second mode the control system being configured to cause the at least one electric propulsion motor to rotate at a predetermined speed [switch to speed control mode], wherein the control system is configured to operate in the first mode if the amount of slip experienced by the at least one driven wheel is below a predetermined slip amount and to operate in the second mode if the amount of slip experienced by the at least one driven wheel exceeds the predetermined slip amount." Note that a skilled practitioner would recognize that a tire without slip would be in direct contact with the earth and a tire not in direct contact of the earth would generate slip.).
Faisst and Greenwood are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faisst to incorporate the teachings of Greenwood to control an electric machine in a torque control mode and switch to a speed control mode in response to a sensor indication because it provides the benefit of controlling the speed of the wheel when the there is a potential difference in wheel speed and vehicle speed.  Additionally, switching from a torque control mode to a speed control mode increases the stability of the vehicle, which increases the safety and comfort of the passengers of the vehicle.  
20.	Regarding Claim 17, Faisst and Greenwood remains as applied above in Claim 16, and further Faisst teaches the one or more tires are rotated at the speed according to a speed of a second tire (Faisst: [0008], [0017], and [0018] "The object of the present invention is to specify a suitable method for controlling a vehicle during the flight phase [control when tires all tires are not in contact with the Earth] in order to reduce the risk during such a flight phase and the subsequent landing, to avoid incorrect reactions by the driver or at least to reduce their influence."  Also, "Due to the influence of wheels accelerated in this way when the vehicle lands, however, such measures should be used and adjusted in doses [rotate tire while not in contact with Earth], taking into account other general conditions, such as the vehicle’s own speed before the start of the flight phase [at speed of second tire], along with the existing rotational speed of the wheels and other findings."  Also, "It is preferably provided that the control of the speed of at least one wheel is dependent on the current speed of the wheel." Note that a skilled practitioner would recognize that the speed of the vehicle before leaving the earth is taken in account to adjust the speed of the wheels.). 
21.	Regarding Claim 18, Faisst and Greenwood remains as applied above in Claim 16, and further Faisst teaches the one or more tires are rotated at the speed according to a speed of a second tire when the second tire was last in contact with earth (Faisst: [0008], [0017], and [0018] "The object of the present invention is to specify a suitable method for controlling a vehicle during the flight phase [control when tires all tires are not in contact with the Earth] in order to reduce the risk during such a flight phase and the subsequent landing, to avoid incorrect reactions by the driver or at least to reduce their influence."  Also, "Due to the influence of wheels accelerated in this way when the vehicle lands, however, such measures should be used and adjusted in doses [rotate tire while not in contact with Earth], taking into account other general conditions, such as the vehicle’s own speed before the start of the flight phase [at speed of second tire last in contact], along with the existing rotational speed of the wheels and other findings."  Also, "It is preferably provided that the control of the speed of at least one wheel is dependent on the current speed of the wheel." Note that a skilled practitioner would recognize that the speed of the vehicle before leaving the earth is taken in account to adjust the speed of the wheels.). 
22.	Regarding Claim 19, Faisst and Greenwood remains as applied above in Claim 16, and further Greenwood teaches switching the electric machine to the torque control mode or power control mode in response to the one or more vehicle tires being in contact with earth (Greenwood: [0009]-[0012] "In one aspect of the invention for which protection is sought there is provided a motor vehicle control system for controlling an electric propulsion motor [operating electric machine] to drive a wheel of the vehicle, the control system being configured to operate in one of a first mode and a second mode in dependence at least in part on an amount of slip experienced by at least one driven wheel, in the first mode the control system being configured to cause the at least one electric propulsion motor to generate a predetermined amount of drive torque [operating in a torque control mode], in the second mode the control system being configured to cause the at least one electric propulsion motor to rotate at a predetermined speed [switch to speed control mode], wherein the control system is configured to operate in the first mode if the amount of slip experienced by the at least one driven wheel is below a predetermined slip amount and to operate in the second mode if the amount of slip experienced by the at least one driven wheel exceeds the predetermined slip amount." Note that a skilled practitioner would recognize that a tire without slip would be in direct contact with the earth and a tire not in direct contact of the earth would generate slip. Also note, that a skilled practitioner would recognize that when the slip is below a threshold, it operates in torque control mode. Therefore, when the wheels contact earth, or when slip is reduced below a threshold, the electric machine is operated in torque control mode.) 
23.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Faisst (DE 102012101278 A1), in view of Greenwood (US 20190054826 A1), and further view of Hall (US 20180304893 A1).
24.	Regarding Claim 4, Faisst and Greenwood remains as applied above in Claim 1, and further Greenwood teaches the electric machine supplies torque (Greenwood: [0040]-0041] and [0064] "In an aspect of the invention for which protection is sought there is provided a motor vehicle control system for controlling an electric propulsion motor to drive a wheel of the vehicle, the control system being configured to operate in one of a first mode and a second mode in dependence at least in part on an amount of slip experienced by at least one driven wheel, in the first mode the control system being configured to cause the at least one electric propulsion motor to generate a predetermined amount of drive torque [electric machine supplies torque]..."  Also, "If the inverter 220 determines that the vehicle 200 is accelerating, and the commutation signal 231 indicates that the motor speed corresponds to a wheel speed that is less than or equal to the speed indicated by the speed command signal 253, the inverter 220 controls the electric machine 230 to develop an amount of torque [electric machine supplies torque] corresponding to that indicated by the torque demand signal."). 
	Greenwood fails to explicitly teach supplying torque to a first axle and a second axle.  
However, in the same field of endeavor, Hall teaches supplying torque to a first axle and a second axle (Hall: [0019] and [0047] "In wheeled embodiments, the vehicle may include any of a variety of drive trains, including front-wheel drive, rear-wheel drive, three-wheel drive, four-wheel drive, or combinations thereof. For example, the vehicle may incorporate electronics that switch the drive train between front-wheel drive [supply torque to first axle] and three-wheel drive, or between rear-wheel drive [supply torque to second axle] and four-wheel drive [supply torque to first and second axle]."  Also, "Yawing the vehicle may entail braking one side of wheels and throttling the other side. A combination of pitch, roll, and yaw may entail braking or throttling a single wheel. A vehicle equipped with this configuration may therefore simplify changing direction in-air for an operator because the operator only needs to know which direction is desired.").  
Faisst, Greenwood, and Hall are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faisst to incorporate the teachings of Greenwood and Hall to control torque supplied to different axles because it provides the benefit of improving stability of vehicle while a wheel is determined to have lost contact with the ground.
25.	Regarding Claim 5, Faisst and Greenwood remains as applied above in Claim 1, and further Greenwood teaches the electric machine supplies torque (Greenwood: [0040]-0041] and [0064] "In an aspect of the invention for which protection is sought there is provided a motor vehicle control system for controlling an electric propulsion motor to drive a wheel of the vehicle, the control system being configured to operate in one of a first mode and a second mode in dependence at least in part on an amount of slip experienced by at least one driven wheel, in the first mode the control system being configured to cause the at least one electric propulsion motor to generate a predetermined amount of drive torque [electric machine supplies torque]..."  Also, "If the inverter 220 determines that the vehicle 200 is accelerating, and the commutation signal 231 indicates that the motor speed corresponds to a wheel speed that is less than or equal to the speed indicated by the speed command signal 253, the inverter 220 controls the electric machine 230 to develop an amount of torque [electric machine supplies torque] corresponding to that indicated by the torque demand signal."). 
	Greenwood fails to explicitly teach supplying torque to solely one wheel, and further comprising adjusting speeds of two different wheels to two different speeds to promote vehicle stability in response to an indication that one or more vehicle tires has lost contact with earth (Hall: [0047] "Yawing the vehicle may entail braking one side of wheels and throttling the other side [adjusting speed of two different wheels to two different speeds]. A combination of pitch, roll, and yaw may entail braking or throttling [applying torque] a single wheel [solely one wheel]. A vehicle equipped with this configuration may therefore simplify changing direction in-air [promote stability in response one or more tires has lost contact with the Earth] for an operator because the operator only needs to know which direction is desired.").  
Faisst, Greenwood, and Hall are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faisst to incorporate the teachings of Greenwood and Hall to control torque supplied to different wheels because it provides the benefit of improving stability of vehicle while a wheel is determined to have lost contact with the ground.
26.	Regarding Claim 6, Faisst and Greenwood remains as applied above in Claim 1, and further Greenwood teaches the electric machine supplies torque (Greenwood: [0040]-0041] and [0064] "In an aspect of the invention for which protection is sought there is provided a motor vehicle control system for controlling an electric propulsion motor to drive a wheel of the vehicle, the control system being configured to operate in one of a first mode and a second mode in dependence at least in part on an amount of slip experienced by at least one driven wheel, in the first mode the control system being configured to cause the at least one electric propulsion motor to generate a predetermined amount of drive torque [electric machine supplies torque]..."  Also, "If the inverter 220 determines that the vehicle 200 is accelerating, and the commutation signal 231 indicates that the motor speed corresponds to a wheel speed that is less than or equal to the speed indicated by the speed command signal 253, the inverter 220 controls the electric machine 230 to develop an amount of torque [electric machine supplies torque] corresponding to that indicated by the torque demand signal."). 
	Greenwood fails to explicitly teach supplying torque solely to one axle.  
However, in the same field of endeavor, Hall teaches supplying torque solely to one axle (Hall: [0019] and [0047] "In wheeled embodiments, the vehicle may include any of a variety of drive trains, including front-wheel drive, rear-wheel drive, three-wheel drive, four-wheel drive, or combinations thereof. For example, the vehicle may incorporate electronics that switch the drive train between front-wheel drive [supply torque to solely one axle] and three-wheel drive, or between rear-wheel drive [supply torque to solely one axle] and four-wheel drive."  Also, "Yawing the vehicle may entail braking one side of wheels and throttling the other side. A combination of pitch, roll, and yaw may entail braking or throttling a single wheel. A vehicle equipped with this configuration may therefore simplify changing direction in-air for an operator because the operator only needs to know which direction is desired.").  
Faisst, Greenwood, and Hall are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faisst to incorporate the teachings of Greenwood and Hall to control torque supplied to different axles because it provides the benefit of improving stability of vehicle while a wheel is determined to have lost contact with the ground.
27.	Regarding Claim 7, Faisst, Greenwood, and Hall remains as applied above in Claim 6, and further, Greenwood teaches switching the electric machine from the speed control mode back to the torque control or power control mode in response to the one or more tires contacting earth (Greenwood: [0009]-[0012] "In one aspect of the invention for which protection is sought there is provided a motor vehicle control system for controlling an electric propulsion motor [operating electric machine] to drive a wheel of the vehicle, the control system being configured to operate in one of a first mode and a second mode in dependence at least in part on an amount of slip experienced by at least one driven wheel, in the first mode the control system being configured to cause the at least one electric propulsion motor to generate a predetermined amount of drive torque [operating in a torque control mode], in the second mode the control system being configured to cause the at least one electric propulsion motor to rotate at a predetermined speed [switch to speed control mode], wherein the control system is configured to operate in the first mode if the amount of slip experienced by the at least one driven wheel is below a predetermined slip amount and to operate in the second mode if the amount of slip experienced by the at least one driven wheel exceeds the predetermined slip amount." Note that a skilled practitioner would recognize that a tire without slip would be in direct contact with the earth and a tire not in direct contact of the earth would generate slip. Also note, that a skilled practitioner would recognize that when the slip is below a threshold, it operates in torque control mode. Therefore, when the wheels contact earth, or when slip is reduced below a threshold, the electric machine is operated in torque control mode.).
28.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Faisst (DE 102012101278 A1), in view of Greenwood (US 20190054826 A1), and further view of Velazquez Alcantar (US 20210078581 A1).
29.	Regarding Claim 12, Faisst and Greenwood remains as applied above in Claim 8.
	Faisst and Greenwood fails to explicitly teach a second electric machine and additional instructions to operate the second electric machine in the torque or power control mode while the first electric machine is operated in the speed control mode.
	However, in the same field of endeavor, Velazquez Alcantar teaches a second electric machine and additional instructions to operate the second electric machine in the torque or power control mode while the first electric machine is operated in the speed control mode (Velazquez Alcantar: [0076] "However, since each axle is independent this creates a possibility of one axle operating in torque control mode and the other axle operating in a speed control mode. If this happens, the axle operating in torque control mode [first electric machine in torque control mode] delivers its torque mode torque and the portion of driver demand torque that is not being delivered by the axle that is operating in speed control mode [second electric machine in speed control mode] so that the driver requested torque may be provided.").
Faisst, Greenwood, and Velazquez Alcantar are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faisst and Greenwood to incorporate the teachings of Velazquez Alcantar to control torque or speed supplied to different axles because it provides the benefit of improving stability of vehicle while a wheel is determined to have lost contact with the ground.
30.	Regarding Claim 13, Faisst and Greenwood remains as applied above in Claim 8.
Faisst and Greenwood fails to explicitly teach a second electric machine and additional instructions to operate the second electric machine in a second speed control mode while the first electric machine is operated in the speed control mode.  
However, in the same field of endeavor, Velazquez Alcantar teaches a second electric machine and additional instructions to operate the second electric machine in a second speed control mode while the first electric machine is operated in the speed control mode (Velazquez Alcantar: [0038] "The vehicle system further comprises additional instructions to operate the first electric machine or the second electric machine in the speed control mode [operate in speed control mode] in response to an indication of a split coefficient of friction." Note that the second speed control mode can also be the first speed control mode.).  
Faisst, Greenwood, and Velazquez Alcantar are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faisst and Greenwood to incorporate the teachings of Velazquez Alcantar to control speed supplied to different axles because it provides the benefit of improving stability of vehicle while a wheel is determined to have lost contact with the ground.
31.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Faisst (DE 102012101278 A1), in view of Greenwood (US 20190054826 A1), and further view of Krosschell (US 20180141543 A1).
32.	Regarding Claim 20, Faisst and Greenwood remains as applied above in Claim 16.
	Faisst and Greenwood fails to explicitly teach increasing or decreasing a damping amount of a shock absorber and increasing or decreasing a spring rate of an adjustable spring in response to the indication that one or more vehicle tires has lost contact with earth.
	However, in the same field of endeavor, Krosschell teaches increasing or decreasing a damping amount of a shock absorber and increasing or decreasing a spring rate of an adjustable spring in response to the indication that one or more vehicle tires has lost contact with earth (Krosschell: [0006] and [0064] "The at least one controller determining if the recreational vehicle is in an airborne state [in response to indication vehicle tires have lost contact with earth] and in response to determining the recreational vehicle is in the airborne state altering [increasing or decreasing] both the adjustable damping profile [damping amount of shock absorber] of the at least one adjustable shock absorber and altering the at least one adjustable driveline torque management system of the driveline torque management system."  Also, "Some manufacturers offer adjustable springs 16 in the form of either air springs or hydraulic preload rings. These adjustable springs 16 allow the operator to adjust the ride height on the go. However, a majority of ride comfort comes from the damping provided by shock absorbers 18.").
Faisst, Greenwood, and Krosschell are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faisst and Greenwood to incorporate the teachings of Krosschell to control the damping of a shock absorber and spring because it provides the benefit of increased stability and comfort for the passengers and vehicle when landing after an airborne event.

Prior Art
33.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Chen (US 20070185623 A1)
Laoufi (US 9809194 B2)
Rothwell (US 20200130452 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663